DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in KR10-2019-0119789 on 9/27/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  
The limitation “…based on input data that includes the at least one information and information on the arrangement order…” is unclear if it is at least one of the information and information on the arrangement order, or if it is at least one information, and also on the arrangement order. The Examiner also notes that “one information” can be broadly read, and can be any type of input data. 
Claim 17 is objected to because of the following informalities:
The limitation “electromotive mode for rotating the plurality of wheel” is suggested to be changed to “plurality of wheels”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 recites the limitation “…charging the power supply based on the rotation of the ,” which does not clearly recite what the rotation is directed to. For the sake of the examination, the examiner assumes it is the rotation of the plurality of the wheels. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (U.S Patent No. 9,940,840; hereinafter “Schubert”) in view of Layfield et al. (WO 2020142829; hereinafter “Schubert”). 

Regarding claim 1, Schubert teaches a transport robot, comprising: 
a main body; a wheel driver configured to control a plurality of wheels to move the main body; a power supply to provide electrical energy (Schubert [Fig. 2][Fig. 4] the transport robot has a plurality of wheels and a main body; [col. 5 lines 39-44] the vehicle may use sensor information to control the vehicle’s steering and drive along a pre-defined route); [col. 5 lines 10-14] the vehicle has a power supply to drive the vehicle in desired directions); and 
a processor configured to: control the wheel driver such that the transport robot moves, as one of a plurality of transport robots coupled together, based on destination information (Schubert [col.6 line 60 – col.7 line 9] the pod and base can provide a fully functional vehicle (e.g., an automobile) which 
Yet, Schubert does not teach controlling the transport robot to operate in one of an electromotive mode for rotating the plurality of wheels by converting electrical energy from the power supply into mechanical energy and a power generation mode for charging the power supply by converting mechanical energy from rotation of the wheels into electrical energy.
However, in the same field of endeavor, Layfield does teach control the transport robot to operate in one of an electromotive mode for rotating the plurality of wheels by converting electrical energy from the power supply into mechanical energy (Layfield [0062-0063] the energy stored on the energy storing can be used for other applications, such as charged battery being used to provide motive rotational force to the wheels through one or more motor-generators) and 
a power generation mode for charging the power supply by converting mechanical energy from rotation of the wheels into electrical energy (Layfield [0061] kinetic energy recovery device converts kinetic energy generated by rotation of the wheels to electrical energy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schubert’s transport robot by operating in electromotive or power generation mode, as taught by Layfield, for the purpose of optimizing and improving the fuel economy of the transport vehicle (Layfield [0005]). 


Regarding claim 2, the combination Schubert and Layfield teaches the transport robot of claim 1. Layfield further teaches wherein when operating in the power generation mode, the wheel driver is to generate a regenerative braking force in a direction opposite to a movement direction of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schubert’s transport robot by operating in electromotive or power generation mode, as taught by Layfield, for the purpose of optimizing and improving the fuel economy of the transport vehicle (Layfield [0005]). 


Regarding claim 3, the combination of Layfield and Watts teaches the transport robot of claim 1, further comprising: one or more connectors coupled to the main body and to physically connected to one or more adjacent transport robots of the plurality of transport robots, and the one or more connectors disposed to face a front or a rear of the transport robot based on a movement direction of the transport robot (Schubert [Fig. 1 and 2] illustrate that the connections are made in the front and back of the vehicle; ][col.4 lines 63-67] the platooning vehicles may form physical connections between each other); and a connector sensor configured to sense a connection of the one or more connectors with another one of the transport robots ([col. 1 lines 47-51] the computing system may perform operations that include receiving an indication that the selected vehicles have formed the platoon, which means the vehicle are connected), wherein the processor is configured to recognize an arrangement order of the plurality of transport robots in a group line, based on a connection state of the connector sensed by the connector sensor (Schubert [Fig. 2][col.4 lines 63-67] the platooning vehicles may form physical connections between each other; [col. 1 lines 47-51] the computing system may perform operations that include receiving an indication that the selected vehicles have formed the platoon; [col. 12 lines 64-67] the arrangement of vehicles in a platoon refer to the particular ordering of 


Regarding claim 4, the combination of Schubert and Layfield teaches the transport robot of claim 3, wherein when the transport robot is disposed at a lead position of the group line, the processor is configured to cause the power supply to generate a propulsive force for the transport robot that is greater than a propulsive force generated for other ones of the transport robots in the group line (Schubert [col. 25 lines 23-38] the platoon manager determines power efficiency rating for each vehicle position, and arranges the platoon based on the rating. For example, a vehicle located in the lead position of a platoon will likely encounter more air resistance, so the vehicle in the lead may require extra power. The lead vehicle may be assigned a lower power efficiency rating than other positions, which means more power was supplied/consumed by the lead vehicle). 


Regarding claim 5, the combination of Schubert and Layfield teaches the transport robot of claim 3, wherein when the transport robot is disposed between a lead position and an end position of the group line (Schubert [col. 1 lines 60-67] the platoon has a number permissible of re-configurations and re-arrangements, wherein [Fig. 2] the vehicles can be positioned anywhere in the platoon. For Example, pod 2 is between a lead position and an end position of the group line (platoon)).
Yet, Schubert does not teach the transport robot is to descend down a predetermined ramp, the processor is configured to operate the transport robot in the power generation mode to charge the power supply.
However, in the same field of endeavor, Layfield does teach the transport robot is to descend down a predetermined ramp, the processor is configured to operate the transport robot in the power generation mode to charge the power supply (Layfield [00117] the generator mode may be activated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schubert’s transport robot by operating in electromotive or power generation mode, as taught by Layfield, for the purpose of optimizing and improving the fuel economy of the transport vehicle (Layfield [0005]). 


Claim 20 is rejected under the same rationale as claim 5. 


Regarding claim 6, the combination of Schubert and Layfield teaches the transport robot of claim 5. Layfield further teaches wherein the processor is configured to determine whether the transport robot is to ascend the ramp or is to descend the ramp based on sensing information from at least one of a position receiving sensor, a light detection and ranging (LiDAR) sensor, a barometer sensor, an acceleration sensor, and a gyro sensor (Layfield [0088] the gyroscope sensor may be in communication with the dolly control system regarding the data on the angular pitch acceleration to drive the motor-generators to control rotation of the wheels; [0094] the dolly control system communicates with a set of sensors, including IMU sensor, wheel speed sensors, accelerometer, and gyroscope sensor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schubert’s transport robot by using a sensor to determine whether the vehicle is ascending or descending in order to operate the vehicle in electromotive or power generation mode, as taught by Layfield, for the purpose of optimizing and improving the fuel economy of the transport vehicle (Layfield [0005]). 


Regarding claim 7, the combination of Schubert and Layfield teaches transport robot of claim 1, wherein when the transport robot is a master robot of the plurality of transport robots in the group line, the processor is configured to determine an arrangement order of the transport robots included in the group line based on at least one information of the following: map information, movement route information, movement distance information, transport time information, information on whether a ramp is present, information on a number of the plurality of transport robots included in the group line, information on features of the plurality of transport robots included in the group line, information on weight of a transport article, information on a feature of the transport article, and information related to an article recipient (Schubert [Fig. 2][col.4 lines 63-67] the platooning vehicles may form physical connections between each other; [col. 1 lines 47-51] the computing system may perform operations that include receiving an indication that the selected vehicles have formed the platoon; [col. 12 lines 64-67] the arrangement of vehicles in a platoon refer to the particular ordering of vehicles within a given configuration, [col. 13 lines 14-22] wherein the control system may selected a particular configuration and an optimal arrangement; [Fig. 7] information of features of the vehicles in the platoon are considered, such as vehicle separability rating and power efficiency rating, and the vehicles are assigned a position in the platoon based on such information; [col. 20 lines 3-16] various factors, such as maximum vehicle weight, number of passengers, types of vehicles, etc., are identified to configure the platoon and ensure compliance with regulations)

Claim 14 is rejected under the same rationale as claim 7. 


Regarding claim 9, the combination of Schubert and Layfield teaches the transport robot of claim 7, wherein the processor is configured to change the arrangement order of the transport robots 

Claim 15 is rejected under the same rationale as claim 9. 

Regarding claim 11, the combination of Schubert and Layfield teaches the transport robot of claim 9, when the processor is to change the arrangement order of the group line, the processor is to sequentially provide the transport robots in a new group line, starting from a transport robot to be disposed at a lead position of the new group line to a transport robot to be disposed at an end position of the new group line, based on the movement direction (Schubert [Fig. 3A, 3B] the figures show that the position of the arrangements can be changed, forming a new group line, wherein a vehicle may be positioned in the front, end, or between the front and the end; [col. 26 lines 51-53] upon receiving the direction from the platoon manager, the vehicles may respond by forming a platoon according to the determined arrangement; [col. 13 lines 14-22] wherein the control system may selected a particular configuration and an optimal arrangement).


claim 13, the combination of Schubert and Layfield teaches a method for operating a transport robot, the method comprising: physically connecting the transport robot to at least one of a plurality of transport robots such that the plurality of transport robots are provided in a group line, and when the transport robot is not disposed at a lead position of the group line (Schubert [Fig. 2][col.4 lines 63-67] the platooning vehicles may form physical connections between each other; [col. 1 lines 47-51] the computing system may perform operations that include receiving an indication that the selected vehicles have formed the platoon; [col. 12 lines 64-67] the arrangement of vehicles in a platoon refer to the particular ordering of vehicles within a given configuration, [col. 13 lines 14-22] wherein the control system may selected a particular configuration and an optimal arrangement; [Fig. 2] the vehicles can be positioned anywhere in the platoon. For Example, pod 2 is between a lead position and an end position of the group line (platoon), and Pod 1 is in the end of the line).
Yet, Schubert does not teach setting an operation mode of the transport robot to an electromotive mode; and the transport robot is to descend down a ramp, changing the operation mode of the transport robot to the power generation mode 
However, in the same field of endeavor, Layfield does teach setting an operation mode of the transport robot to an electromotive mode (Layfield [0062-0063] the energy stored on the energy storing can be used for other applications, such as charged battery being used to provide motive rotational force to the wheels through one or more motor-generators); and the transport robot is to descend down a ramp, changing the operation mode of the transport robot to the power generation mode (Layfield [0061] kinetic energy recovery device converts kinetic energy generated by rotation of the wheels to electrical energy; [00117] the generator mode may be activated when the truck-trailer drives downhill (descend down a ramp), wherein the dolly is used to extract and convert the mechanical power in the rotation of its wheel into electric power using regenerative braking, and the electric power is then stored in the energy storing device (charging)).  


Regarding claim 17, Schubert teaches a transport robot, comprising: 
a main body; a plurality of wheels on the main body; a wheel driver configured to exchange power with the plurality of wheels (Schubert [Fig. 2][Fig. 4] the transport robot has a plurality of wheels and a main body; [col. 5 lines 39-44] the vehicle may use sensor information to control the vehicle’s steering and drive along a pre-defined route); [col. 5 lines 10-14] the vehicle has a power supply to drive the vehicle in desired directions); determining whether a group condition is satisfied for a plurality of transport robots that include the transport robot, and when a group driving condition is determined to be satisfied, control the wheel driver such that the transport robot moves, as one of the plurality of transport robots coupled together, based on destination information (Schubert [col. 13 lines 14-41] the control system may select various platoon configuration and arrangements (group driving condition), in order to facilitate one or more driving objectives, such as minimizing travel time; [col. 7 lines 53-57] the navigation instructions can cause the base unit to drive to particular destinations; [Fig. 2][col.4 lines 63-67] the platooning vehicles may form physical connections between each other).  
Yet, Schubert does not teach a power supply to provide electrical energy in an electromotive mode and to receive electrical energy in a power generation mode; and a processor configured to: control the transport robot to operate in one of the electromotive mode for rotating the plurality of wheel and the power generation mode for charging the power supply based on the rotation of the. 
However, in the same field of endeavor, Layfield does teach a power supply to provide electrical energy in an electromotive mode and to receive electrical energy in a power generation mode (Layfield 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schubert’s transport robot by operating in electromotive or power generation mode, as taught by Layfield, for the purpose of optimizing and improving the fuel economy of the transport vehicle (Layfield [0005]). 


Regarding claim 18, the combination of Schubert and Layfield teaches the transport robot of claim 17, wherein the processor determines whether the group driving condition is satisfied based on at least one information of the following: map information, movement route information, movement distance information, transport time information, information on whether a ramp is present, information on features of the plurality of transport robots, information on weight of a transport article, and information on a feature of the transport article (Schubert [col. 13 lines 14-41] the control system may select various platoon configuration and arrangements (group driving condition), in order to facilitate one or more driving objectives, such as minimizing travel time; [col. 25 lines 23-38] the platoon manager determines power efficiency rating for each vehicle position, and arranges the platoon based 

Regarding claim 19, the combination of Schubert and Layfield teaches the transport robot of claim 18, wherein the processor is configured to monitor whether the group driving condition is satisfied in a predetermined time period, and wherein the transport robot moves together as one of the plurality of transport robots or moves separately from the other ones of the plurality of transport robots, based on a change in whether the group driving condition is satisfied (Schubert [col. 2 lines 14-24] the computing system can assign the selected vehicles to different ones based on a separation schedule that indicates at least one of times or locations at which the vehicles are scheduled to separate from the platoon, and also identify the platoon that is within a threshold distance of a location at which a first vehicle of the platoon is scheduled to separate from the platoon).  



Allowable Subject Matter
Claims 8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Watts (US20170102711) teaches an autonomous vehicle capable of receiving instructions to pick up and object with one or more lift elements

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665